DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Amendments
Applicant’s amendments to claims, drawings and specification (detailed in REMARKS dated 10/22/2019) are accepted and made of record. Examiner acknowledges no new matter entered.
 
Allowable Subject Matter
Claims 1 and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, “A charge/discharge device to constitute a charge/discharge system together with a storage-battery charger/discharger that performs an operation of charging a stationary storage battery installed in a house and an operation of discharging the stationary storage battery to supply electric power to a load, and to perform an operation of charging a storage battery for power included in an electric vehicle and a discharging operation of discharging the storage battery for power to supply electric power to the load, the charge/discharge device comprising: …
a control circuit to control the operation of charging the storage battery for power and the operation of discharging the storage battery for power based on a value of a current detected by the current detection circuit, wherein the control circuit determines whether transfer of 
The prior art does not disclose or suggest, “A charge/discharge system comprising:
a first charger/discharger to perform an operation of charging a storage battery for power included in an electric vehicle and a discharging operation of discharging the storage battery for power to supply electric power to a load;
a second charger/discharger to perform an operation of charging a stationary storage battery installed in a house and an operation of discharging the stationary storage battery to supply electric power to the load; and
a current-information acquiring circuit to acquire, when one of the first charger/discharger and the second charger/discharger is performing a charging operation and the other one is performing a discharging operation, first current information indicating a value of a current that flows between the first charger/discharger and the storage battery for power and second current information indicating a value of a current that flows between the stationary storage battery and the load; and
a device control circuit to determine whether transfer of electric power occurs between the storage battery for power and the stationary storage battery based on the first current information and the second current information, and to instruct one or both of the first charger/discharger and the second charger/discharger to change an operation thereof .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11011788, US 10700524 belong to the instant assignee and is cited for background relevance.
US 9114721 discloses an electric power information management apparatus includes a power meter that measures electric power data on electric power to be supplied from a storage battery of a vehicle to an electric power facility; a security module that associates and encrypts identification information corresponding to the vehicle and the measured electric power data; a communication device that transmits to an electric power management database the identification information corresponding to the vehicle and the electric power data encrypted by the security module to store the electric power data associated with the identification information in the electric power management database; and an electric power control device that extracts necessary electric power from the electric power facility and supplies the electric power to the storage battery of the vehicle corresponding to the identification information, 
US 9963042 discloses a method, for use in a charging system including a vehicle in which a battery is installed, a charging facility, and an information terminal, for changing a charging schedule of the battery after creating the charging schedule without re-inserting a charging cable includes: receiving a request for a change of the charging schedule; acquiring, from the charging facility, a charging parameter applied in a case where the charging schedule is changed in response to the request for the change of the charging schedule as received; and creating a charging schedule after the change using the charging parameter acquired from the charging facility. However, ‘042 does not disclose the allowable matter as recited above.
US 20160311338 discloses an emergency power supply device for providing an emergency power supply for at least one electrical load is configured to couple to a discharge interface of an electric vehicle. The emergency power supply device is equipped to provide the emergency power supply for the at least one electrical load by discharging a traction battery of the electric vehicle. However, ‘338 does not disclose the allowable matter as recited above.
US 9073444 discloses a battery charging system for a vehicle, capable of charging a vehicle battery pack properly in a short time even during driving a vehicle-mounted electrical load. The battery charging system includes the battery pack mounted in the vehicle, the vehicle-mounted electrical load that can be driven by a current from the battery pack, and a battery charge controller that controls charging of the battery pack. When the battery pack is charged by using an external battery charger during operation of the load, the battery charge 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933.  The examiner can normally be reached on M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859